Citation Nr: 0101755	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-22 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for cervical and 
lumbar spine conditions.  

2.  Entitlement to a total rated based on individual 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the RO.  



FINDINGS OF FACT

1.  In June 1948, the RO denied the veteran's claim of 
service connection low back strain, but the veteran did not 
appeal in a timely fashion from that decision.  

2.  In a decision of February 1961, the Board denied his 
claim of service connection for intervertebral disc syndrome 
and arthritis.  

3.  In September 1979, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for a back disability.  

4.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the 
September 1979 RO decision.  




CONCLUSION OF LAW

New and material evidence has been submitted for the purposes 
of reopening the claim of service connection for cervical and 
lumbar spine conditions.  38 U.S.C.A. §§ 1131, 5107, 5108, 
7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1948, the RO denied the veteran's original claim of 
service connection for low back strain.  In June 1948, the 
veteran was notified of that decision as well as his 
appellate rights; however, he failed to file a timely appeal.  

In February 1961, the Board denied his claim of service 
connection for intervertebral disc syndrome and arthritis.  

Most recently, in September 1979, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of service connection for a back condition.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b) (West 
1991 & Supp. 2000).  If a Notice of Disagreement is filed 
within the one-year period, the RO shall issue a Statement of 
the Case.  38 U.S.C.A. § 7105(d).  The veteran is provided a 
period of 60 days (or the remainder of the one-year period 
from the date of mailing of the notice of the determination 
being appealed) to file the formal appeal.  38 U.S.C.A. § 
7105(d); 38 C.F.R. § 20.302(b) (1999).  In the absence of a 
perfected appeal, the RO's decision becomes final, and the 
claim will not thereafter be reopened or allowed, except as 
otherwise provided.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(1999).  As the veteran did not file a Notice of Disagreement 
within one year of the June 1948 notice of the June 1948 
rating decision, the decision became final.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) summarized the analysis in 
determining whether evidence is new and material in Evans v. 
Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" of 
the issue at hand.  However, there is no longer a requirement 
that, in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
must create a reasonable possibility that the outcome of the 
case on the merits would be changed.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The new evidence submitted since the September 1979 RO 
decision includes the statements of a private physician who 
opined that the veteran's service-connected bilateral pes 
planus had contributed to his unemployability and his 
multiple arthritic problems including those of his knees, 
hips, and lower back.  

The additional evidence also includes a July 1999 VA 
examination report.  The diagnoses included that of 
degenerative arthritis of the lumbosacral spine.  The 
examiner concluded that the veteran had generalized 
osteoarthritis involving his lumbosacral spine and had a very 
significant problem with both feet which likely as not 
contributed over the years to the other problems.  

The Board finds that new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the September 1979 decision.  
Furthermore, the evidence is material as to question of 
secondary service connection.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for 
cervical and lumbar spine conditions.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for cervical and lumbar spine 
conditions, the appeal is allowed to this extent subject to 
further action as discussed hereinbelow.  



REMAND

In view of the above determination that the veteran's claim 
of service connection for a back disorder is reopened, the 
RO, consistent with the principles set forth in Bernard v. 
Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, given the evidence suggesting that the veteran 
might have current back disability that is either due to or 
aggravated by a service-connected disability, Board finds 
that he should be afforded a VA examination to include an 
opinion as to the likely etiology of the claimed back 
disability.  

In addition, any other pertinent medical records should be 
obtained for review by the examiner in connection with the 
examination.  

As the TDIU issue is inextricably intertwined with the 
service connection claim on appeal, adjudication of the TDIU 
issue should be deferred until the other issues are resolved.  
The RO should then take appropriate steps in order to review 
the TDIU claim.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated the veteran 
for his claim cervical and lumbar spine 
conditions since service, that have not 
been previously identified or obtained.  
After securing the necessary release, the 
RO should undertake to obtain copies of 
all records from any identified treatment 
sources.  In addition, the RO should 
obtain all VA treatment records of the 
veteran that are not currently in the 
claims folder.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed cervical and 
lumbar spine conditions.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed back disorder.  Based on 
his/her review of the case, the examiner 
should provide an opinion, with adequate 
rationale, as to the likelihood that the 
veteran has a current cervical or lumbar 
spine disability that was either caused 
or aggravated by the service-connected 
bilateral pes planus or due to other 
disease or injury that was incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the claims.  The RO must 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 


